Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Application filed on 03/18/2020. 
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 05/27/2021 been received, and has been fully considered.

Priority
The claim of priority to PCT/US21/21937 is acknowledged. As the pending claims were filed earlier than the filing date of the PCT, the claims retain their effective filing date of 03/18/2020.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-4 are directed to a process, claims 5-13 are directed to a machine, and claims 14-20 are directed to an article of manufacture. Therefore, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).


	Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
providing for presentation first display data comprising item preference information representing a substitution preference of an item, a first display generated with the first display data being configured to receive a change command from a user, wherein the first display comprises an order summary display component, a checkout display component, an item detail display component, or an order review display component; 
providing for presentation second display data in accordance with receiving the change command, a second display generated with the second display data being configured to present an item substitution suggestion including at least a non-substitution suggestion, a similar item substitution suggestion, and a specific item substitution suggestion, and to receive item substitution information; 
receiving the item substitution information via the second display; 
storing the item substitution information in a data store; and 
providing for presentation updated second display data in accordance with the received item substitution information, an updated second display generated with the updated second user interface data being configured to present the item substitution information as item preference information.

The above limitations recite the concept of presenting item substitutions. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g., sales activities and behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Independent claims 5 and 14 recite similar limitations as claim 1 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 5, and 14 recite an abstract idea (Step 2A, Prong One: YES).

In this instance, independent claims 1, 5, and 14 recite the additional elements such as:
A computer-implemented method
A computing system
User interfaces
A memory configured to store computer-executable instructions; and  3one or more processors in communication with the memory and configured to 4execute the computer-executable instructions 
A computer-readable storage medium storing computer-executable 2instructions that, when executed by a computer system, configure the computer system to 3perform operations
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

In addition, the recitations of a computer-implemented method, a computing system, user interfaces, a memory configured to store computer-executable instructions; and  3one or more processors in communication with the memory and configured to 4execute the computer-executable instructions, and a computer-readable storage medium storing computer-executable 2instructions that, when executed by a computer system, configure the computer system to 3perform operations, are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 2-4, 6-13, and 15-20 are directed to the abstract idea itself, and even if they constituted additional limitations, they do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A computer-implemented method
A computing system
User interfaces
A memory configured to store computer-executable instructions; and  3one or more processors in communication with the memory and configured to 4execute the computer-executable instructions 
A computer-readable storage medium storing computer-executable 2instructions that, when executed by a computer system, configure the computer system to 3perform operations
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 

In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 20170193582 A1), hereinafter Guo, in view of Liu et al (US 10417605 B1), hereinafter Liu.
Regarding claim 1, Guo teaches a computer-implemented method for substitution preference instruction, 2the method comprising:  
3providing for presentation, by a computing system, first user interface data 4comprising item preference information representing a substitution preference of an item (Guo: [0109] “The customer data 58 may include customer account/profile information and customer personal preferences. Customer personal preferences may include data from past purchases by the customer and customer-specific acceptance and rejection data, including {item, substitute} pair data as well as order-level data”);
9providing for presentation, by the computing system, second user interface data, a second user interface generated with the 11second user interface data being configured to present an item substitution suggestion including 12at least a non-substitution suggestion, a similar item substitution suggestion, and a specific item 13substitution suggestion, and to receive item substitution information (Guo: [0129] “Referring now to FIG. 7C, a substitution  If neither substitute product 78 or 80 is acceptable to the user, the user may choose a “No Substitute' option 82” –   [0109] “The customer data 58 may include customer account/profile information and customer personal preferences. Customer personal preferences may include data from past purchases by the customer and customer-specific acceptance and rejection data, including {item, substitute} pair data as well as order-level data” – [0011] “A search engine unit is configured to initiate a search on the database, generate a list of search results including a plurality of substitute products, assign a weight to each of the plurality of substitute products based on at least one substitute preference, and transmit to a recommender unit the list of search results. The recommender unit is configured to rank the list of search results based on the assigned weights, and present the one or more substitute products of the list of search results to the customer on the customer device based on the ranking.” – It is understood that a similar item may be “a product similar”, and that a specific item for substitution may be an item from an item/substitute pair of the user’s order history data.);  
14receiving, by the computing system, the item substitution information via the 15second user interface (Guo: [0129] “A first product substitution option 78 and a second product Substitution option 80 may each present a product similar to the unavailable product but may differ in some key aspect … If neither substitute product 78 or 80 is acceptable to the user, the user may choose a “No Substitute' option 82 … the system will generate one or more new recommended Substitutes for the user to review before proceeding to checkout in the hopes that the user finds and selects a suitable substitute product.” – [0156] “The user may replace the one or more recommended products 90 with the one or more alternative products 114 by selecting a “Replace' button 116 or similar.” – User selection of the button for an item is understood to constitute substitution information.);  
16storing, by the computing system, the item substitution information in a data 17store (Guo: [0107] “The database 22 is configured to store product data 56, customer data 58,” – [0109] “The customer data 58 may include …customer personal preferences. Customer personal preferences may include data from past purchases by the customer and customer-specific acceptance and rejection data, including {item, Substitute} pair data as well as order-level data. For example, if an item is accepted or rejected as a substitute …Customer data 58 may additionally 
18providing for presentation, by the computing system, updated second user 19interface data in accordance with the received item substitution information, an updated second 20user interface generated with the updated second user interface data being configured to present 21the item substitution information as item preference information (Guo: [0129] “recommended Substitutes for the user to review before proceeding to checkout in the hopes that the user finds and selects a suitable substitute product.” – It is understood that the selected substitute for purchase is displayed at checkout.),
but does not specifically teach that a first 5user interface is generated with the first user interface data being configured to receive a change 6command from a user, wherein the first user interface comprises an order summary user interface 7component, a checkout user interface component, an item detail user interface component, or an 8order review user interface component, or that the second user interface data is presented in 10accordance with receiving the change command.
However, Liu teaches processes related to notifying users of potentially missing items of an order and facilitating substitutions (Abstract, Col. 2), including that: 
a first 5user interface is generated with the first user interface data being configured to receive a change 6command from a user, wherein the first user interface comprises an order summary user interface 7component, a checkout user interface component, an item detail user interface component, or an 8order review user interface component (Liu: Col. 17, lines 2-11: “the customer interface 600 includes a shopping cart screen with information 602 regarding items that have been placed in an online shopping cart. In this example, the service provider 102 has determined that the breadsticks are likely to be unavailable when the item is being fulfilled at Dave's Pizza (e.g., there is a threshold amount of risk of the breadsticks being unavailable). As such, a notification 604 is displayed requesting the user for information on how to proceed if the breadsticks are unavailable.” – Col. 17, lines 15-20 “Although the notification 604 is displayed in FIG. 6 in the context of an online shopping cart, the notification 604 may be displayed in other contexts, such as at a checkout stage when items are being purchased, as As seen in Figure 6, the first interface is shopping cart 602.); and
wherein the second user interface data is presented in 10accordance with receiving the change command (Liu: Col. 17, lines 9-14 “As such, a notification 604 is displayed requesting the user for information on how to proceed if the breadsticks are unavailable. As illustrated, options 606 may be presented for selection by the user. Upon making a selection, the user may proceed with the checkout by selecting a checkout button 608.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Guo would continue to teach the presentation of a second interface being configured to present item substitution suggestions, except that now it would also teach that the second interface is presented in accordance with receipt of a change command from a first interface comprising an order summary, checkout, or order review interface component, according to the teachings of Liu. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to avoid missing items in a delivery (Liu: Col. 3, lines 47-48).

Regarding Claim 2, Guo/Liu teach the1REgarding computer-implemented method of claim 1, wherein the updated 2second user interface comprises an order summary user interface component, a checkout user 3interface component, an item detail user interface component, or an order review user interface component (Guo: [0129] “the system will generate one or more new recommended substitutes for the user to review before proceeding to checkout in the hopes that the user finds and selects a suitable substitute product.”)

34 Regarding Claim 3, Guo/Liu teach the1REgarding computer-implemented method of claim 1, further comprising: 
 If neither substitute product 78 or 80 is acceptable to the user, the user may choose a “No Substitute' option 82” – The notice page is understood to constitute a notification.); and  
7providing, by the computing system, for reception of the user substitution 8preference via the third user interface in accordance with a user interaction with the user 9preference button (Guo: [0129] “A first product substitution option 78 and a second product Substitution option 80 may each present a product similar to the unavailable product but may differ in some key aspect … If neither substitute product 78 or 80 is acceptable to the user, the user may choose a “No Substitute' option 82 … the system will generate one or more new recommended Substitutes for the user to review before proceeding to checkout in the hopes that the user finds and selects a suitable substitute product.” – [0156] “The user may replace the one or more recommended products 90 with the one or more alternative products 114 by selecting a “Replace' button 116 or similar.”); and  
10storing, by the computing system, the user substitution preference in the data 11store (Guo: [0107] “The database 22 is configured to store product data 56, customer data 58,” – [0109] “The customer data 58 may include …customer personal preferences. Customer personal preferences may include data from past purchases by the customer and customer-specific acceptance and rejection data, including {item, Substitute} pair data as well as order-level data. For example, if an item is accepted or rejected as a substitute …Customer data 58 may additionally include whether a customer chose to substitute or remove an item from an order when she was presented with a substitute option and whether the customer reordered the original item or a substituted item in future ordered.”).  


Regarding claims 5-7, the limitations of system claims 5-7 are closely parallel to the limitations of method claim 1, with the additional limitation of a memory configured to store computer-executable instructions; and 3one or more processors in communication with the memory and configured to 4execute the computer-executable instructions (Guo: [0041] “The processing device 36 may include a processor or processors 38A and a memory device 38B, e.g., read only memory (ROM) and random access memory (RAM), storing processor-executable instructions and one or more processors that execute the processor-executable instructions.”), and are rejected on the same basis.

1 Regarding Claim 9, Guo/Liu teach the1REgarding system of claim 5, wherein the second user interface is further 2configured to present attribute information at least in part in association with a user-selectable 3button, wherein the attribute information is based at least in part on at least one of aggregated 4textual instruction information stored on the data store, item identifier information, or item type 5information from an item catalog (Guo: [0155] “Various information about the one or more recommended products 90 may also be displayed, such as average price 108, product image 110, and textual information 112 (e.g., brand, type, quantity, etc.).” – [0156] “The one or more alternative products 114 may differ from the recommended product 90 by price, brand, type, or other characteristic. The user may replace the one or more recommended products 90 with the one or more alternative products 114 by selecting a “Replace' button 116 or similar.” – [0012] “The order unit sends to a search engine unit a search request to locate in a product database stored on a server, at least one Substitute product.” – It is understood that, as in 7C, substitute items are presented with a button for selection.)

1 Regarding Claim 10, Guo/Liu teach the1REgarding system of claim 5, wherein the plurality of order building stages 2comprise an order summary user interface component, a checkout user interface component, an 3item detail user interface component, and an order review user interface component (Guo: [0129] “It is contemplated that a dynamic feedback loop could be implemented such that when the user chooses none of the available substitutes, the system will generate one or more new recommended substitutes for the user to review before proceeding to checkout in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Liu for the reasons identified above with respect to claim 1. 

1 Regarding Claim 11, Guo/Liu teach the1REgarding system of claim 5, wherein the item substitution suggestion comprises 2recommended item information based at least in part on an association of a recommended item to 3the item, using at least one of aggregated item substitution information in the data store or a 4characteristic item identifier describing the item in an item database ([0109] “The customer data 58 may include customer account/profile information and customer personal preferences. Customer personal preferences may include data from past purchases by the customer and customer-specific acceptance and rejection data, including {item, substitute} pair data as well as order-level data” – [0011] “A search engine unit is configured to initiate a search on the database, generate a list of search results including a plurality of substitute products, assign a weight to each of the plurality of substitute products based on at least one substitute preference, and transmit to a recommender unit the list of search results. The recommender unit is configured to rank the list of search results based on the assigned weights, and present the one or more substitute products of the list of search results to the customer on the customer device based on the ranking.”).

Regarding claim 12, the limitations of system claim 12 are closely parallel to the limitations of method claim 3, and are rejected on the same basis.

Regarding claim 14, the limitations of medium claim 14 are closely parallel to the limitations of method claim 1, with the additional limitation of a computer-readable storage medium storing computer-executable 

Regarding Claim 15,1REgarding  Guo/Liu teach the computer-readable storage medium of claim 14, wherein the first user 2interface comprises a unified substitution preferences user interface available from a plurality of 3order building stages comprising an order summary user interface component, a checkout user 4interface component, an item detail user interface component, and an order review user interface 5component (Guo: [0129] “It is contemplated that a dynamic feedback loop could be implemented such that when the user chooses none of the available substitutes, the system will generate one or more new recommended substitutes for the user to review before proceeding to checkout in the hopes that the user finds and selects a suitable substitute product.”  –Liu: Col. 17, lines 15-20 “Although the notification 604 is displayed in FIG. 6 in the context of an online shopping cart, the notification 604 may be displayed in other contexts, such as at a checkout stage when items are being purchased, as the item is being placed in the shopping cart, right after the item has been purchased, and so on”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Liu for the reasons identified above with respect to claim 1. 

38 Regarding Claim 16, Guo/Liu teach the1REgarding computer-readable storage medium of claim 14, wherein:  the item substitution suggestion comprises recommended item information 3received by the computer system; and  4the recommended item information is based at least in part on determining a 5preferred item based at least in part on minimizing a separation function applied to aggregated 6item substitution information in the data store (Guo: [0109] “The customer data 58 may include customer account/profile information and customer personal preferences. Customer personal preferences may include data from past purchases by the customer and customer-specific acceptance and rejection data, including {item, substitute} pair data as well as order-level data” – [0011] “A search 

1 Regarding Claim 17, Guo/Liu teach the1REgarding computer-readable storage medium of claim 14, wherein the item 2substitution suggestion comprises recommended item information comprising a plurality of 3recommended items, based at least in part on prior item substitution information in the data store ([0109] “The customer data 58 may include customer account/profile information and customer personal preferences. Customer personal preferences may include data from past purchases by the customer and customer-specific acceptance and rejection data, including {item, substitute} pair data as well as order-level data”).

1 Regarding Claim 18, Guo/Liu teach the1REgarding computer-readable storage medium of claim 14, wherein at least one 2of the first user interface or the second user interface is further configured to provide for 3notification information (Guo: [0129] “Referring now to FIG. 7C, a substitution notice page 74 is displayed. The substitution notice 76 informs the user that a product in the user's order is not available for delivery. The user may be presented with a variety of substitution options. A first product substitution option 78 and a second product Substitution option 80 may each present a product similar to the unavailable product but may differ in some key aspect … If neither substitute product 78 or 80 is acceptable to the user, the user may choose a “No Substitute' option 82” – The notice page is understood to constitute a notification.).

 Regarding Claim 19, Guo/Liu teach the1REgarding computer-readable storage medium of claim 18, wherein:  2the notification information comprises at least one of an unavailability notification 3or an available substitute item notification; and  4the notification information is conveyed using at least one of a short message 5service (SMS) message, an electronic mail message, or an instant message facilitated by a 6messaging interface generated with messaging interface data provided by the computer system in 7accordance with receiving the notification information and configured to present notification 8information (Guo: [0129] “Referring now to FIG. 7C, a substitution notice page 74 is displayed. The substitution notice 76 informs the user that a product in the user's order is not available for delivery. The user may be presented with a variety of substitution options. A first product substitution option 78 and a second product Substitution option 80 may each present a product similar to the unavailable product but may differ in some key aspect … If neither substitute product 78 or 80 is acceptable to the user, the user may choose a “No Substitute' option 82” – [0117] “The at least one substitute product may be presented to the customer in any suitable manner, including via the website during online ordering, or via email, text message, phone call, mobile application or push notification”)

Claims 4, 8, 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Liu, and further in view of Kandala et al (US 20160140632 A1), hereinafter Kandala.
1 Regarding Claim 4, Guo/Liu teach the1REgarding computer-implemented method of claim 3, wherein:  
5in a second condition wherein the notification data is received within a second 6time from the order fulfillment event longer than the first time, the third user interface comprises 7the second user interface; and the notification data comprises item substitution information associated with the 9item comprising at least one of an unavailability notification or an available substitute item 10notification (Guo: [0129] “Referring now to FIG. 7C, a substitution notice page 74 is displayed. The substitution notice 76 informs the user that a product in the user's order is not available for delivery. The user may be presented with a variety of substitution options. A first product substitution option 78 and a second product Substitution option 80 may each present a product similar to the unavailable product but may differ in some key aspect … If neither substitute product 78 or 80 is acceptable to the user, the user may choose a “No Substitute' option 82”); 8

However, Kandala teaches methods and systems that enable a consumer to electronically shop (Kandala: Abstract), including that:
2in a first condition wherein the notification data is received within a first time 3from an order fulfillment event, the third user interface comprises a chat user interface 4component configured to receive the user substitution preference for the item in real time (Kandala: [0063] “dynamic generation of a product entry for a product suggested by a runner as a substitute for a product requested by a consumer via a messaging (e.g., chat) session” – [0179] “potential substitutes for the products requested by the user, using the communication capabilities (e.g. “chat”) of the mobile application (e.g., “Relay app”) on the communication device of the user. The user may then use review the dynamically generated product entries” – [0026] “enable the “Runner” to send a notification to the consumer along with the details of a substitute product, to enable the consumer to choose to approve or decline the substitute product, or to call the “Runner” to discuss the options,” – The first time is understood to be after the order is placed and is being shopped.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Guo/Liu would continue to teach the third interface comprising the second interface and notification data comprising item substitution information associated with the 9item comprising at least one of an unavailability notification or an available substitute item 10notification in a condition where the notification data is received within a second time from the order longer than the first, except that now it would also teach that during the first time, the third user interface comprises a chat user interface 4component configured to receive the user substitution preference for the item in real time, according to the teachings of Kandala. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved consumer experience by making the substitution process frictionless (Kandala: [0036]).

36 Regarding Claim 8, Guo/Liu teach the1REgarding system of claim 7, but do not teach that the second user interface is further configured to present a user-fillable text field 3configured to receive the textual instruction; 4the computing system stores the textual instruction in the data store; and  5the updated second user interface is further configured to present at least a portion 6of the textual instruction.  
However, Kandala teaches methods and systems that enable a consumer to electronically shop (Kandala: Abstract), including that the second user interface is further configured to present a user-fillable text field 3configured to receive the textual instruction (Kandala: [0189] “the user initiates communication (e.g., a “chat”) with the system (block 11304) by, for example, typing a message in a “chat window of the user application (e.g., Relay app).”);  
4the computing system stores the textual instruction in the data store (Kandala: [0189] “This new 'chat” is saved in a system database (e.g., the Mongo database described above) along with a message identifier and a chat identifier.”); and  
5the updated second user interface is further configured to present at least a portion 6of the textual instruction (Kandala: [0189] “A unique communication session is then established between the user and the runner that accepted the user chat, the user chat message is saved in the system platform storage (e.g., the Mongo database described above) as part of conversation documents” – [0190] “In the example of FIG. 13 now being discussed, the chat message of the user may request a specific product,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Guo/Liu would continue to teach the presentation of the second user interface, except that now it would also teach that the interface includes a chat element for a user to send textual instructions, according to the teachings of Kandala. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved consumer experience by making the substitution process frictionless (Kandala: [0036]).

1 Regarding Claim 12, Guo/Liu teach the1REgarding system of claim 5, but do not teach that the system is further configured to:  2receive search query information via a user-fillable text field included in the 3second user interface, the search query information describing an item substitution preference;  4transmit the search query information to a database system;  5receive a query result from the database system describing a recommended item;  6and 7present the query result in the second user interface as an updated item substitution suggestion.  
However, Kandala teaches methods and systems that enable a consumer to electronically shop (Kandala: Abstract), including:
receive search query information via a user-fillable text field included in the 3second user interface, the search query information describing an item substitution preference;  4transmit the search query information to a database system;  5receive a query result from the database system describing a recommended item;  6and 7present the query result in the second user interface as an updated item substitution suggestion (Kandala: [0169] “If, however, the user wishes to exchange a product for a different product item, the user may search a product catalog showing the various products available from one or more of the merchants at the shopping mall selected by the user, and may select a replacement or substitute product item in that manner” – [0190] “the chat message of the user may request a specific product, including the name of the product”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Guo/Liu would continue to teach the user acceptance of substitution suggestions, except that now it would also teach that a user’s ability to query for a substitute item and the presentation of the query results as a substitution suggestion, according to the teachings of Kandala. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved consumer experience by making the substitution process frictionless (Kandala: [0036]).

 Regarding Claim 20, Guo/Liu teach the1REgarding computer-readable storage medium of claim 19, but do not teach that the 2messaging interface is further configured to:  3present an interactive element configured to receive a user preference;  4facilitate two-way communication comprising at least one of images or textual 5instructions; and receive user substitution instructions using the interactive element.
However, Kandala teaches methods and systems that enable a consumer to electronically shop (Kandala: Abstract), including that the messaging interface is further configured to:
present an interactive element configured to receive a user preference;  4facilitate two-way communication comprising at least one of images or textual 5instructions; and receive user substitution instructions using the interactive element (Kandala: [0169] “If, however, the user wishes to exchange a product for a different product item, the user may search a product catalog showing the various products available from one or more of the merchants at the shopping mall selected by the user, and may select a replacement or substitute product item in that manner” – [0190] “the chat message of the user may request a specific product, including the name of the product … the runner … uploads a picture, price, and description for each such substitute product for communication to the user in a response chat”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Guo/Liu would continue to teach the user acceptance of substitution suggestions, except that now it would also teach the ability for two-way communication to determine substitution suggestions, according to the teachings of Kandala. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved consumer experience by making the substitution process frictionless (Kandala: [0036]).



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./Examiner, Art Unit 3625    
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684